Title: From Thomas Jefferson to John Rutledge, 17 July 1788
From: Jefferson, Thomas
To: Rutledge, John


          
            
              Dear Sir
            
            Paris July 17. 1788
          
          Your favors of Dec. 25. Jan. 19. Mar. 3. and Apr. 6. have been duly received, and their contents attended to in time. The 2400 livres remitted in that of Jan. 19. were paid to your son, and the further sum of £300. (I think it was) on account of Messrs. Brailsford & Morris, as mentioned in your letter of Jan. 19. was paid by Berard into the hands of Boyd, Ker & co. Mr. Rutledge’s bankers here. In consequence of your approbation of his preferring the Southern to the Northern parts of Europe, expressed in your letter of Apr. 6. I have written to him, as I presume you had done yourself. My last letter from him was dated at Spa, the 8th. inst. He had passed from hence to Brussels, Antwerp, the Hague, Amsterdam, Utrecht, Nimeguen and Spa. He was to set out from thence on the 10th. and follow the course of the Rhine to Strasburg and Basle and then go to Berne. He would then get to the Danube and descend that to Vienna. At Vienna he would judge from enquiry whether he might safely and profitably descend that river further, or go directly thence to Trieste and Venice, and so make the tour of Italy, return along the Southern coast of France and the  Canal of Languedoc and the Garonne to Bordeaux, and thence go to Madrid and Lisbon. Rivers are generally the best guides for travellers, because they furnish the best lands, most considerable cities, and most flourishing commerce. I have recommended to him to make what stay he can at Madrid and Lisbon. Our connection with those countries must become every day more interesting. We cannot foresee whether it will be friendly or hostile. Even a moderate knowlege of them will give him great advantages over his countrymen who will know nothing of them. I have also pressed on him a particular attention to those objects of agriculture which he will see cultivated in the Southern countries of Europe, and worthy of being so in his own. These are the Olive, fig, raisin, caper, date, pistache, and to observe also the rice of those countries. It is a pleasure to me to be able to say to you with truth that I observe in him the best dispositions possible, a good judgment and much information. He is likely to be as much improved by this tour, as any person can be, and to return home charged, like a bee, with the honey gathered on it. Mr Shippen sets out with him on the same tour, and probably will continue through it. But I suppose he gives you all these details. I shall be very happy to be serviceable in every way possible as well for his own sake, as to give you further proofs of the sincerity of the esteem with which I have the honor to be Dear Sir your most obedt. & most humble servt,
          
            Th: Jefferson
          
        